Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cory Zorsch on 04/21/2021.

The application has been amended as follows: 
13. A non-transitory computer readable medium instructions that  perform the method steps according to claim 12.

Reasons for Allowance
Claims 1-5 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, alone or in combination, do not disclose the following claim limitations:
“the processor configured to calculate the value associated with the first command based upon a priority level value of the first command and a relevance factor associated with the first command, at a time of receiving the second command, wherein the relevance factor of the first command varies dependent upon a time elapsed since receiving the first command; and 
the processor configured to calculate the value associated with the second command based upon a priority level value of the second command, 
wherein the priority level values of the first and second commands are associated with a hierarchy of command priority level values, the hierarchy of command priority level values being based upon resource types from which commands may be received, the resource types including: a user interface; a switch or dimmer; a sensor; or automatic control”, in combination with remaining limitations of claim 1; (claim(s) 2-5, 11, 14, and 15 is/are allowed as depending therefrom).
“calculating the value associated with the first command based upon a priority level value of the first command and a relevance factor associated with the first command, at a time of receiving the second command, wherein the relevance factor of the first command varies dependent upon a time elapsed since receiving the first command; and 
calculating the value associated with the second command based upon a priority level value of the second command, 
wherein the priority level values of the first command and second commands are associated with a hierarchy of command priority level values, the hierarchy of command priority levels being based upon resource types from which commands may be received, the resource types including: a user interface; a switch or dimmer; a sensor; or automated control”, in combination with remaining limitations of claim 12; (claim(s) 13 is/are allowed as depending therefrom).

Closest Prior Art:
Windridge (US 20160180617 A1): This reference was relied upon previously to disclose the teachings of the independent claims 1 and 12; however, upon further consideration following an .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BORNA ALAEDDINI
Primary Examiner
Art Unit 2844



/Borna Alaeddini/               Primary Examiner, Art Unit 2844